         Case 1:20-cv-00410-RDM Document 25 Filed 04/21/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA


STEVEN E. SHAW,                      )
                                     )
        Plaintiff                    )
                                     )
        v.                           )                Civil Action No. 1:20-cv-00410-RDM
                                     )
THE HONORABLE THOMAS MODLY, )
et al.,                              )
                                     )
                                     )
        Defendants.                  )
 ___________________________________ )


                         STIPULATION OF VOLUNTARY DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and among the respective parties that

any claim against Defendant Parlatore alleging libel per se for any statement pertaining to the

alleged theft of intellectual property by Plaintiff Shaw through the application of a patent is

voluntarily dismissed, with prejudice, pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii).

                                              Respectfully submitted,



        /s/ Eric S. Montalvo                         /s/ Timothy C. Palatore
Eric S. Montalvo, D.C. Bar No. 993206         TIMOTHY C. PARLATORE
THE FEDERAL PRACTICE GROUP                    Defendant, Pro Se
1750 K Street, N.W., Suite 900                Parlatore Law Group, LLC
Washington, D.C. 20006                        New York, New York 10007
Telephone: 202-862-4360                       212-679-6312
Facsimile: 888-899-6053                       212-202-4787
emontalvo@fedpractice.com                     Timothy.parlatore@parlatorelawgroup.com

Attorney for Plaintiff
Case 1:20-cv-00410-RDM Document 25 Filed 04/21/20 Page 2 of 3




                           TIMOTHY J. SHEA, D.C. Bar No. 437437
                           United States Attorney

                           DANIEL F. VAN HORN, D.C. Bar No. 924092
                           Chief, Civil Division


                     By:   /s/ Brenda Gonzalez Horowitz
                           BRENDA GONZALEZ HOROWITZ
                           D.C. Bar No. 1017243
                           Assistant United States Attorney
                           United States Attorney’s Office
                           Civil Division
                           555 Fourth Street, NW
                           Washington, DC 20530
                           (202) 252-2512
                           Brena.gonalez.horowitz@usdoj.gov

                           Counsel for Defendant Modly




                              3
         Case 1:20-cv-00410-RDM Document 25 Filed 04/21/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that on April 21, 2020, a copy of the foregoing filing was filed

electronically via this Court’s Electronic Court Filing system. I understand that notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.


                                                       /s/ Eric S. Montalvo
                                                       Eric S. Montalvo




                                                  3
